Per Curiam.
By this action, plaintiffs sought an injunction to restrain an alleged trespass to land. After trial, this relief was denied on the basis of estoppel, and plaintiffs appeal.
*268A review of tbe trial record convinces this Court that had it sat as trier of the facts, this Court would have reached the same result that the trial court did. The doctrine of estoppel was correctly applied. This conclusion obviates discussion of the other issues briefed.
Affirmed, with costs to defendant city.